Exhibit 10.3

 

EXECUTION VERSION

 

 

MASTER GUARANTEE AGREEMENT

 

dated as of

 

June 30, 2011,

 

among

 

WP ROCKET HOLDINGS INC.,

 

WP ROCKET MERGER SUB, INC.,

 

RURAL/METRO CORPORATION,

 

THE SUBSIDIARY GUARANTORS
IDENTIFIED HEREIN

 

and

 

CREDIT SUISSE AG,
as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

 

SECTION 1.01.

Credit Agreement

1

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II

 

 

 

THE GUARANTEES

 

 

 

 

SECTION 2.01.

Guarantee

3

SECTION 2.02.

Guarantee of Payment; Continuing Guarantee

3

SECTION 2.03.

No Limitations

3

SECTION 2.04.

Reinstatement

5

SECTION 2.05.

Agreement to Pay; Subrogation

5

SECTION 2.06.

Information

5

SECTION 2.07.

[Reserved]

5

SECTION 2.08.

Payments Free of Taxes

5

 

 

 

ARTICLE III

 

 

 

INDEMNITY, SUBROGATION AND SUBORDINATION

 

 

 

 

SECTION 3.01.

Indemnity and Subrogation

5

SECTION 3.02.

Contribution and Subrogation

6

SECTION 3.03.

Subordination

6

 

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

ARTICLE V

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 5.01.

Notices

7

SECTION 5.02.

Waivers; Amendment

7

SECTION 5.03.

Administrative Agent’s Fees and Expenses; Indemnification

7

SECTION 5.04.

Successors and Assigns

8

SECTION 5.05.

Survival of Agreement

8

SECTION 5.06.

Counterparts; Effectiveness; Several Agreement

9

SECTION 5.07.

Severability

9

SECTION 5.08.

Right of Set-Off

9

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.09.

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent

9

SECTION 5.10.

WAIVER OF JURY TRIAL

10

SECTION 5.11.

Headings

10

SECTION 5.12.

Termination or Release

10

SECTION 5.13.

Additional Subsidiary Guarantors

11

 

ii

--------------------------------------------------------------------------------


 

MASTER GUARANTEE AGREEMENT dated as of June 30, 2011 (this “Agreement”), among
WP ROCKET HOLDINGS INC., WP ROCKET MERGER SUB, INC., RURAL/METRO CORPORATION,
the SUBSIDIARY GUARANTORS identified herein and CREDIT SUISSE AG, as
Administrative Agent, on behalf of itself and the other Guaranteed Parties.

 

Reference is made to the Credit Agreement dated as of June 30, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among WP ROCKET HOLDINGS INC., a Delaware corporation (“Holdings”), WP ROCKET
MERGER SUB, INC., a Delaware corporation, RURAL/METRO CORPORATION, a Delaware
corporation (the “Borrower”), the Lenders party thereto and CREDIT SUISSE AG, as
Administrative Agent.  The Lenders and the Issuing Banks have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement.  The obligations of the Lenders and the Issuing Banks to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement.  Holdings and the Subsidiary Guarantors are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit.  Accordingly, the parties hereto agree as
follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                    Credit Agreement. 
(a) Capitalized terms used in this Agreement (including in the introductory
paragraph hereto) and not otherwise defined herein have the meanings specified
in the Credit Agreement.

 

(b)                                 The rules of construction specified in
Section 1.03 of the Credit Agreement also apply to this Agreement, mutatis
mutandis.

 

SECTION 1.02.                                    Other Defined Terms.  As used
in this Agreement, the following terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Claiming Party” has the meaning assigned to such term in Section 3.02.

 

“Contributing Party” has the meaning assigned to such term in Section 3.02.

 

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Guaranteed Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, any Intermediate Parent, the
Borrower and the Subsidiaries in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds provided to Holdings, any
Intermediate Parent, the Borrower or any Subsidiary (whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) that are (a) owed to the Administrative Agent or any of its
Affiliates, (b) owed on

 

--------------------------------------------------------------------------------


 

the Effective Date to a Person that is a Lender or an Affiliate of a Lender as
of the Effective Date or (c) owed to a Person that is a Lender or an Affiliate
of a Lender at the time such obligations are incurred.

 

“Guaranteed Obligations” means (a) the Loan Document Obligations, (b) the
Guaranteed Cash Management Obligations and (c) the Guaranteed Swap Obligations.

 

“Guaranteed Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) each Joint Bookrunner, (e) each Person to whom any
Guaranteed Cash Management Obligations are owed, (f) each counterparty to any
Swap Agreement the obligations under which constitute Guaranteed Swap
Obligations, (g)  the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (h) the permitted
successors and assigns of each of the foregoing.

 

“Guaranteed Swap Obligations” means the due and punctual payment and performance
of all obligations of Holdings, any Intermediate Parent, the Borrower and the
Subsidiaries under each Swap Agreement that (a) is with a counterparty that is
the Administrative Agent or any of its Affiliates, (b) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date or (c) is entered into after the Effective Date with
any counterparty that is a Lender or an Affiliate of a Lender at the time such
Swap Agreement is entered into.

 

“Guarantors” means Holdings, any Intermediate Parent and the Subsidiary
Guarantors.

 

“Holdings” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, including obligations to
pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Borrower under or pursuant to each of the Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).

 

“Subsidiary Guarantors” means the Subsidiaries identified as such on Schedule I
hereto and each other Subsidiary that becomes a party to this Agreement as a
Subsidiary Guarantor after the Effective Date pursuant to Section 5.13; provided
that if a Subsidiary is released from its obligations as a Subsidiary Guarantor
hereunder as provided in Section 5.12(b), such Subsidiary shall cease to be a
Subsidiary Guarantor hereunder effective upon such release.

 

2

--------------------------------------------------------------------------------


 

“Supplement” means an instrument in the form of Exhibit A hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.

 

ARTICLE II

 

The Guarantees

 

SECTION 2.01.                                    Guarantee.  Each Guarantor
irrevocably and unconditionally guarantees to each of the Guaranteed Parties,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, by way of an independent payment obligation, the due and
punctual payment and performance of the Guaranteed Obligations.  Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, or amended or modified, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal, or amendment or modification, of
any of the Guaranteed Obligations.  Each Guarantor waives presentment to, demand
of payment from and protest to the Borrower or any other Loan Party of any of
the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

 

SECTION 2.02.                                    Guarantee of Payment;
Continuing Guarantee.  Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual of collection of
any of the Guaranteed Obligations or operated as a discharge thereof) and not
merely of collection, and waives any right to require that any resort be had by
the Administrative Agent or any other Guaranteed Party to any security held for
the payment of any of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Guaranteed Party in favor of the Borrower, any other Loan Party or any other
Person.  Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all of its Guaranteed Obligations, whether currently
existing or hereafter incurred.

 

SECTION 2.03.                                    No Limitations.  (a) Except for
the termination or release of a Guarantor’s obligations hereunder as expressly
provided in Section 5.12, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise of any of the Guaranteed Obligations, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations, any impossibility in the performance of any of the Guaranteed
Obligations or otherwise.  Without limiting the generality of the foregoing,
except for the termination or release of its obligations hereunder as expressly
provided in Section 5.12, the obligations of each Guarantor hereunder shall not
be discharged or impaired or otherwise affected by:

 

(i)                                     the failure of any Guaranteed Party or
any other Person to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise;

 

(ii)                                  any rescission, waiver, amendment,
restatement or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement;

 

(iii)                               the release of, or any impairment of or
failure to perfect any Lien on, any security held by any Guaranteed Party for
any of the Guaranteed Obligations;

 

3

--------------------------------------------------------------------------------


 

(iv)                              any default, failure or delay, willful or
otherwise, in the performance of any of the Guaranteed Obligations;

 

(v)                                 any other act or omission that may or might
in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the payment in full in cash of all the Guaranteed Obligations);

 

(vi)                              any illegality, lack of validity or lack of
enforceability of any of the Guaranteed Obligations;

 

(vii)                           any change in the corporate existence, structure
or ownership of any Loan Party, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Loan Party or its assets or any resulting
release or discharge of any of the Guaranteed Obligations;

 

(viii)                        the existence of any claim, set-off or other
rights that any Guarantor may have at any time against the Borrower, the
Administrative Agent, any other Guaranteed Party or any other Person, whether in
connection with the Credit Agreement, the other Loan Documents or any unrelated
transaction;

 

(ix)                                this Agreement having been determined (on
whatsoever grounds) to be invalid, non-binding or unenforceable against any
other Guarantor ab initio or at any time after the Effective Date;

 

(x)                                   the fact that any Person that, pursuant to
the Loan Documents, was required to become a party hereto may not have executed
or is not effectually bound by this Agreement, whether or not this fact is known
to the Guaranteed Parties;

 

(xi)                                any action permitted or authorized
hereunder; or

 

(xii)                             any other circumstance (including any statute
of limitations), or any existence of or reliance on any representation by the
Administrative Agent, any Guaranteed Party or any other Person, that might
otherwise constitute a defense to, or a legal or equitable discharge of, the
Borrower, any Guarantor or any other guarantor or surety (other than the payment
in full in cash of all the Guaranteed Obligations (excluding contingent
obligations (other than any such obligations in respect of a Letter of Credit)
as to which no claim has been made)).

 

Each Guarantor expressly authorizes the Guaranteed Parties to take and hold
security in accordance with the terms of the Loan Documents for the payment and
performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Loan Party or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Loan Party, other than
the payment in full in cash of all the Guaranteed Obligations.  The
Administrative Agent and the other Guaranteed Parties may, at their election and
in accordance with the terms of the Loan Documents, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Guaranteed Obligations, make any

 

4

--------------------------------------------------------------------------------


 

other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been paid in full
in cash.  To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

 

SECTION 2.04.                                    Reinstatement.  Each Guarantor
agrees that, unless released pursuant to Section 5.12(b), its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Guaranteed Obligations is
rescinded or must otherwise be restored by any Guaranteed Party upon the
bankruptcy or reorganization (or any analogous proceeding in any jurisdiction)
of the Borrower, any other Loan Party or otherwise.

 

SECTION 2.05.                                    Agreement to Pay; Subrogation. 
In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Guaranteed Party has at applicable law or
in equity against any Guarantor by virtue hereof, upon the failure of the
Borrower or any other Loan Party to pay any Guaranteed Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Guaranteed Parties in cash the amount of such unpaid Guaranteed
Obligation.  Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.

 

SECTION 2.06.                                    Information.  Each Guarantor
assumes all responsibility for being and keeping itself informed of the
Borrower’s and each other Loan Party’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Guaranteed Parties
will have any duty to advise such Guarantor of information known to it or any of
them regarding such circumstances or risks.

 

SECTION 2.07.                                    [Reserved].

 

SECTION 2.08.                                    Payments Free of Taxes.  Any
and all payments by or on account of any obligation of any Guarantor hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes on the same terms and to the
same extent that payments by the Borrower are required to be so made pursuant to
the terms of Section 2.17 of the Credit Agreement. The provisions of
Section 2.17 of the Credit Agreement shall apply to each Guarantor, mutatis
mutandis.

 

ARTICLE III

 

Indemnity, Subrogation and Subordination

 

SECTION 3.01.                                    Indemnity and Subrogation.  In
addition to all such rights of indemnity and subrogation as the Guarantors may
have under applicable law (but subject to Section 3.03) in respect of any
payment hereunder, the Borrower agrees that (a)  in the event a payment in
respect of any obligation of the Borrower shall be made by any Guarantor under
this Agreement, the Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
Person to whom such payment shall have been made to the extent of such payment
and

 

5

--------------------------------------------------------------------------------


 

(b) in the event any assets of any Guarantor shall be sold pursuant to any
Security Document to satisfy in whole or in part any Guaranteed Obligations owed
to any Guaranteed Party, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

 

SECTION 3.02.                                    Contribution and Subrogation. 
Each Guarantor (a “Contributing Party”) agrees (subject to Section 3.03) that,
in the event a payment shall be made by any other Guarantor hereunder in respect
of any Guaranteed Obligations or assets of any other Guarantor (other than the
Borrower) shall be sold pursuant to any Security Document to satisfy any
Guaranteed Obligation owed to any Guaranteed Party and such other Guarantor (the
“Claiming Party”) shall not have been fully indemnified as provided in
Section 3.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the date hereof (or, in the case of any Guarantor becoming
a party hereto pursuant to Section 5.13, the date of the Supplement executed and
delivered by such Guarantor) and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 5.13, such other date).  Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 3.02 shall be subrogated to the rights of such Claiming Party under
Section 3.01 to the extent of such payment.

 

SECTION 3.03.                                    Subordination. 
(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 3.01 and 3.02 and all other rights of the
Guarantors of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the payment in full in cash of all the
Guaranteed Obligations.  No failure on the part of the Borrower or any Guarantor
to make the payments required by Sections 3.01 and 3.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

 

(b)                                 Each Guarantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default and after notice
from the Administrative Agent (provided that no such notice shall be required to
be given in the case of any Event of Default arising under Section 7.01(h) or
7.01(i) of the Credit Agreement), all Indebtedness and other monetary
obligations owed by it to, or to it by, any other Guarantor or any other
Subsidiary shall be fully subordinated to the payment in full in cash of all the
Guaranteed Obligations.

 

ARTICLE IV

 

Representations and Warranties

 

Each Subsidiary Guarantor represents and warrants to the Administrative Agent
and the other Guaranteed Parties that (a) the execution, delivery and
performance by such Subsidiary Guarantor of this Agreement have been duly
authorized by all necessary corporate or other action and, if required, action
by the holders of such Subsidiary Guarantor’s Equity Interests, and that this
Agreement has been duly executed and delivered by such Subsidiary Guarantor and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (b) all representations and warranties set
forth in the Credit Agreement as to such Subsidiary Guarantor are true and
correct in all material respects; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language is true and correct in all respects.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01.                                    Notices.  All communications
and notices hereunder shall (except as otherwise expressly permitted herein) be
in writing and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to any Subsidiary Guarantor shall be given
to it in care of Holdings as provided in Section 9.01 of the Credit Agreement.

 

SECTION 5.02.                                    Waivers; Amendment.  (a) No
failure or delay by the Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.  No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Guarantor
or Guarantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.02 of the
Credit Agreement; provided that the Administrative Agent may, without the
consent of any Guaranteed Party, consent to a departure by any Guarantor from
any covenant of such Guarantor set forth herein to the extent such departure is
consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement” in the Credit
Agreement.

 

SECTION 5.03.                                    Administrative Agent’s Fees and
Expenses; Indemnification.  (a) Each Guarantor, jointly with the other
Guarantors and severally, agrees to reimburse the Administrative Agent for its
fees and expenses incurred hereunder as provided in Section 9.03(a) of the
Credit Agreement; provided that each reference therein to the “Borrower” shall
be deemed to be a reference to “each Guarantor.”

 

(b)                                 Without limitation of its indemnification
obligations under the other Loan Documents, each Guarantor, jointly with the
other Guarantors and severally, agrees to indemnify the Administrative Agent and
the other Indemnitees against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and reasonable and documented or
invoiced out-of-pocket fees and expenses of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee by any third party or by
Holdings, any Intermediate Parent, the Borrower or any Subsidiary arising out
of, in connection with, or as a result of, the execution, delivery or
performance of this Agreement or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether brought by
a third party or by Holdings, any Intermediate Parent, the Borrower or any
Subsidiary and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, costs or related

 

7

--------------------------------------------------------------------------------


 

expenses (x) resulted from the gross negligence, bad faith or willful misconduct
of such Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) resulted from a
material breach of the Loan Documents by such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by Holdings, the Borrower or any
Restricted Subsidiary.

 

(c)                                  To the fullest extent permitted by
applicable law, no Guarantor shall assert, and each Guarantor hereby waives, any
claim against any Indemnitee (i) for any direct or actual damages arising from
the use by unintended recipients of information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems (including the Internet) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such direct or actual damages
are determined by a court of competent jurisdiction in a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of, or a material breach of the Loan Documents by, such
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

 

(d)                                 The provisions of this Section 5.03 shall
remain operative and in full force and effect regardless of the termination of
this Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby or thereby, the repayment of any of the Guaranteed
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Guaranteed Party.  All amounts due under this Section shall be payable
not later than 10 Business Days after written demand therefore; provided,
however, any Indemnitee shall promptly refund an indemnification payment
received hereunder to the extent that there is a final judicial determination
that such Indemnitee was not entitled to indemnification with respect to such
payment pursuant to this Section 5.03.  Any such amounts payable as provided
hereunder shall be additional Guaranteed Obligations.

 

SECTION 5.04.                                    Successors and Assigns. 
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Guarantor or the Administrative Agent that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

 

SECTION 5.05.                                    Survival of Agreement.  All
covenants, agreements, representations and warranties made by the Loan Parties
in this Agreement or any other Loan Document and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the
Guaranteed Parties and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by or on behalf of any Guaranteed Party and
notwithstanding that the Administrative Agent, any Issuing Bank, any Lender or
any other Guaranteed Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement or any other Loan Document, and shall continue in full
force and effect until such time as (a) all the Loan Document Obligations
(including LC Disbursements, if any, but excluding contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) have been paid in full in cash, (b) all
Commitments

 

8

--------------------------------------------------------------------------------


 

have terminated or expired and (c) the LC Exposure has been reduced to zero
(including as a result of obtaining the consent of the applicable Issuing Bank
as described in Section 9.05 of the Credit Agreement) and the Issuing Banks have
no further obligation to issue or amend Letters of Credit under the Credit
Agreement.

 

SECTION 5.06.                                    Counterparts; Effectiveness;
Several Agreement.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.  This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Guarantor, the Administrative Agent and the
other Guaranteed Parties and their respective successors and assigns, except
that no Guarantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement and the
Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.

 

SECTION 5.07.                                    Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 5.08.                                    Right of Set-Off.  If an Event
of Default shall have occurred and be continuing, each Lender, the Issuing Bank
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of any Guarantor against any of
and all the obligations of such Guarantor then due and owing under this
Agreement held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement and although (i) such obligations may be contingent or unmatured and
(ii) such obligations are owed to a branch or office of such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness.  The applicable Lender and Issuing Bank shall
notify the applicable Guarantor and the Administrative Agent of such setoff and
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section 5.08.  The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section 5.08 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank and their respective Affiliates may have.

 

SECTION 5.09.                                    Governing Law; Jurisdiction;
Consent to Service of Process; Appointment of Service of Process Agent. 
(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New

 

9

--------------------------------------------------------------------------------


 

York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Guarantor or its respective properties in the courts of any
jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 5.01.  Nothing in this Agreement will affect the right of any party to
this Agreement or any other Loan Document to serve process in any other manner
permitted by law.

 

(e)                                  Each Subsidiary Guarantor hereby
irrevocably designates, appoints and empowers the Borrower as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any such action or proceeding.

 

SECTION 5.10.                                    WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.

 

SECTION 5.11.                                    Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 5.12.                                    Termination or Release. 
(a) Subject to Section 2.04, this Agreement and the Guarantees made herein shall
terminate when (i) all the Loan Document Obligations (including all LC
Disbursements, if any, but excluding contingent obligations for indemnification,
expense reimbursement, tax gross-up or yield protection as to which no claim has
been made) have been paid in full in cash, (ii) all Commitments have terminated
or expired and (iii) the LC Exposure has been reduced to zero (including as a
result of obtaining the consent of the applicable Issuing Bank as described in

 

10

--------------------------------------------------------------------------------


 

Section 9.05 of the Credit Agreement) and the Issuing Banks have no further
obligation to issue or amend Letters of Credit under the Credit Agreement.

 

(b)                                 The guarantees made herein shall also
terminate and be released at the time or times and in the manner set forth in
Section 9.15 of the Credit Agreement.

 

(c)                                  In connection with any termination or
release pursuant to paragraph (a) or (b) of this Section, the Administrative
Agent shall execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
termination or release so long as the applicable Loan Party shall have provided
the Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Section 5.12.  Any execution and delivery of documents by the Administrative
Agent pursuant to this Section 5.12 shall be without recourse to or warranty by
the Administrative Agent.

 

SECTION 5.13.                                    Additional Subsidiary
Guarantors.  Pursuant to the Credit Agreement, additional Subsidiaries may be
required to become Subsidiary Guarantors after the date hereof.  Upon execution
and delivery by the Administrative Agent and a Subsidiary of a Supplement, any
such Subsidiary shall become a Subsidiary Guarantor hereunder with the same
force and effect as if originally named as such herein.  The execution and
delivery of any such instrument shall not require the consent of any other
Guarantor hereunder.  The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any
Subsidiary as a party to this Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Master Guarantee
Agreement as of the day and year first above written.

 

 

WP ROCKET HOLDINGS INC.,

 

 

 

 

 

 

 

By:

/s/ Sean D. Carney

 

 

Name: Sean D. Carney

 

 

Title: President

 

 

 

 

 

 

 

WP ROCKET MERGER SUB, INC.,

 

 

 

 

 

 

 

By:

/s/ Sean D. Carney

 

 

Name: Sean D. Carney

 

 

Title: President

 

 

 

 

 

 

 

RURAL/METRO CORPORATION,

 

 

 

 

 

 

 

By:

/s/ Michael P. DiMino

 

 

Name: Michael P. DiMino

 

 

Title: President and Chief Executive Officer

 

 

SIGNATURE PAGE TO MASTER GUARANTEE AGREEMENT

 

--------------------------------------------------------------------------------


 

BEACON TRANSPORTATION, INC.

CORNING AMBULANCE SERVICE INC.

DONLOCK, LTD.

E.M.S. VENTURES, INC.

EMS VENTURES OF SOUTH CAROLINA, INC.

EASTERN AMBULANCE SERVICE, INC.

EASTERN PARAMEDICS, INC.

GOLD CROSS AMBULANCE SERVICES, INC.

GOLD CROSS AMBULANCE SERVICE OF PA., INC.

LASALLE AMBULANCE INC.

MEDICAL EMERGENCY DEVICES AND SERVICES (MEDS), INC.

MERCURY AMBULANCE SERVICE, INC.

METRO CARE CORP.

NATIONAL AMBULANCE & OXYGEN SERVICE, INC.

NORTH MISS. AMBULANCE SERVICE, INC.

R/M MANAGEMENT CO., INC.

R/M OF TENNESSEE G. P., INC.

R/M OF TENNESSEE L.P., INC.

RURAL/METRO CORPORATION (an Arizona corporation)

RURAL/METRO CORPORATION OF FLORIDA

RURAL/METRO CORPORATION OF TENNESSEE

RURAL/METRO (DELAWARE) INC.

RURAL/METRO FIRE DEPT., INC.

RURAL/METRO OF BREWERTON, INC.

RURAL/METRO OF CALIFORNIA, INC.

RURAL/METRO OF CENTRAL ALABAMA, INC.

RURAL/METRO OF CENTRAL COLORADO, INC.

RURAL/METRO OF CENTRAL OHIO, INC.

RURAL/METRO OF GREATER SEATTLE, INC.

RURAL/METRO OF NEW YORK, INC.

RURAL/METRO OF NORTHERN CALIFORNIA, INC.

RURAL/METRO OF NORTHERN OHIO, INC.

RURAL/METRO OF OHIO, INC.

RURAL/METRO OF OREGON, INC.

RURAL/METRO OF ROCHESTER, INC.

RURAL/METRO OF SAN DIEGO, INC.

RURAL/METRO OF SOUTHERN OHIO, INC.

 

RURAL/METRO OF SOUTHERN CALIFORNIA, INC.

SIOUX FALLS AMBULANCE, INC.

SOUTHWEST AMBULANCE AND RESCUE OF ARIZONA, INC.

SOUTHWEST AMBULANCE OF CASA GRANDE, INC.

SOUTHWEST AMBULANCE OF NEW MEXICO, INC.

SOUTHWEST AMBULANCE OF SOUTHEASTERN ARIZONA, INC.

SOUTHWEST AMBULANCE OF TUCSON, INC.

SOUTHWEST GENERAL SERVICES, INC.

SW GENERAL, INC.

THE AID AMBULANCE COMPANY, INC.

THE AID COMPANY, INC.

TOWNS AMBULANCE SERVICE, INC.

VALLEY FIRE SERVICE, INC.

W & W LEASING COMPANY, INC.

 

 

R.M.C. CORPORATE CENTER, L.L.C.,

By: RURAL/METRO CORPORATION (an Arizona corporation)

Its: Member

 

RURAL/METRO MID-SOUTH, L.P.,

By: R/M OF TENNESSEE G.P., INC.

Its: General Partner

 

RURAL/METRO OF INDIANA, L.P.,

By: THE AID AMBULANCE COMPANY, INC.

Its: General Partner

 

RURAL/METRO OF TENNESSEE, L.P.,

By: R/M OF TENNESSEE G. P., INC.

Its: General Partner

 

RURAL/METRO OPERATING COMPANY, LLC,

By: RURAL/METRO CORPORATION (a Delaware corporation)

Its: Member

 

 

 

Each as Guarantor

 

 

 

 

 

 

 

By:

/s/ Michael P. DiMino

 

 

 

Name: Michael P. DiMino

 

 

 

Title: President

 

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Robert Hetu

 

 

Name: Robert Hetu

 

 

Title: Managing Director

 

 

 

By:

/s/ Kevin Buddhdew

 

 

Name: Kevin Buddhdew

 

 

Title: Associate

 

SIGNATURE PAGE TO MASTER GUARANTEE AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule I to
the Master Guarantee Agreement

 

INITIAL SUBSIDIARY GUARANTORS

 

 

Beacon Transportation, Inc.

 

Corning Ambulance Service Inc.

 

Donlock, Ltd.

 

E.M.S. Ventures, Inc.

 

EMS Ventures of South Carolina, Inc.

 

Eastern Ambulance Service, Inc.

 

Eastern Paramedics, Inc.

 

Gold Cross Ambulance Services, Inc.

 

Gold Cross Ambulance Service of Pa., Inc.

 

LaSalle Ambulance Inc.

 

Medical Emergency Devices and Services (MEDS), Inc.

 

Mercury Ambulance Service, Inc.

 

Metro Care Corp.

 

National Ambulance & Oxygen Service, Inc.

 

North Miss. Ambulance Service, Inc.

 

RMC Corporate Center, L.L.C.

 

R/M Management Co., Inc.

 

R/M of Tennessee G.P., Inc.

 

R/M of Tennessee L.P., Inc.

 

Rural/Metro Corporation (Arizona corporation)

 

Rural/Metro Corporation of Florida

 

Rural/Metro Corporation of Tennessee

 

Rural/Metro (Delaware) Inc.

 

Rural/Metro Fire Dept., Inc.

 

Rural/Metro Mid-South, L.P.

 

Rural/Metro of Brewerton, Inc.

 

Rural/Metro of California, Inc.

 

Rural/Metro of Central Alabama, Inc.

 

Rural/Metro of Central Colorado, Inc.

 

Rural/Metro of Central Ohio, Inc.

 

Rural/Metro of Greater Seattle, Inc.

 

Rural/Metro of Indiana, L.P.

 

Rural/Metro of New York, Inc.

 

Rural/Metro of Northern California, Inc.

 

Rural/Metro of Northern Ohio, Inc.

 

Rural/Metro of Ohio, Inc.

 

Rural/Metro of Oregon, Inc.

 

Rural/Metro of Rochester, Inc.

 

Rural/Metro of San Diego, Inc.

 

Rural/Metro of Southern California, Inc.

 

--------------------------------------------------------------------------------


 

 

Rural/Metro of Southern Ohio, Inc.

 

Rural/Metro of Tennessee, L.P.

 

Rural/Metro Operating Company, LLC

 

Sioux Falls Ambulance, Inc.

 

Southwest Ambulance and Rescue of Arizona, Inc.

 

Southwest Ambulance of Casa Grande, Inc.

 

Southwest Ambulance of New Mexico, Inc.

 

Southwest Ambulance of Southeastern Arizona, Inc.

 

Southwest Ambulance of Tucson, Inc.

 

Southwest General Services, Inc.

 

SW General, Inc.

 

The Aid Ambulance Company, Inc.

 

The Aid Company, Inc.

 

Towns Ambulance Service, Inc.

 

Valley Fire Service, Inc.

 

W & W Leasing Company, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit A to
the Master Guarantee Agreement

 

SUPPLEMENT NO.    dated as of [  ], 20[  ] to the Master Guarantee Agreement
dated as of July 29, 2010, among WP ROCKET HOLDINGS INC. (“Holdings”), WP ROCKET
MERGER SUB, INC., RURAL/METRO CORPORATION (the “Borrower”), the subsidiaries of
Holdings party thereto (Holdings, the Borrower and such subsidiaries being
collectively referred to as the “Guarantors”) and CREDIT SUISSE AG, as
Administrative Agent.

 

A.                                   Reference is made to the Credit Agreement
dated as of June 30, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among WP ROCKET HOLDINGS INC., a Delaware
corporation (“Holdings”), WP ROCKET MERGER SUB, INC., a Delaware corporation,
RURAL/METRO CORPORATION, a Delaware corporation (the “Borrower”), the Lenders
party thereto and CREDIT SUISSE AG, as Administrative Agent.

 

B.                                   Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement and the Guarantee Agreement referred to therein, as applicable.

 

C.                                     The Guarantors have entered into the
Guarantee Agreement in order to induce the Lenders and the Issuing Banks to
extend credit to the Borrower.  Section 5.13 of the Guarantee Agreement provides
that additional Subsidiaries may become Subsidiary Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement to become a Subsidiary Guarantor under the Guarantee Agreement
in order to induce the Lenders and the Issuing Banks to make additional
extensions of credit under the Credit Agreement and as consideration for such
extensions of credit previously issued.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.                                In accordance with Section 5.13 of the
Guarantee Agreement, the New Subsidiary by its signature below becomes a
Subsidiary Guarantor under the Guarantee Agreement with the same force and
effect as if originally named therein as a Subsidiary Guarantor, and the New
Subsidiary hereby agrees to all the terms and provisions of the Guarantee
Agreement applicable to it as a Subsidiary Guarantor (and a Guarantor)
thereunder.  Each reference to a “Subsidiary Guarantor” or a “Guarantor” in the
Guarantee Agreement shall be deemed to include the New Subsidiary.  The
Guarantee Agreement is hereby incorporated herein by reference.

 

SECTION 2.                                The New Subsidiary represents and
warrants to the Administrative Agent and the other Guaranteed Parties that
(a) the New Subsidiary is a [company] duly [incorporated] under the laws of
[jurisdiction], (b) the execution, delivery and performance by the New
Subsidiary of this Supplement have been duly authorized by all necessary
corporate or other action and, if required, action by the holders of such New
Subsidiary’s Equity Interests, and that this Supplement has been duly executed
and delivered by the New Subsidiary and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (c) all representations and warranties set forth in the Credit Agreement as
to the New Subsidiary are true and correct in all material respects as of the
date hereof; provided that, to the extent such representations and warranties
specifically refer to an earlier date, they are true and correct in all material
respects as of such

 

Exh. A-1

--------------------------------------------------------------------------------


 

earlier date; provided, further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language is
true and correct in all respects.

 

SECTION 3.                                This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Supplement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Supplement.  This Supplement
shall become effective as to the New Subsidiary when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon the New
Subsidiary and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of the New Subsidiary,
the Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that the New Subsidiary shall not have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in this Supplement, the Guarantee Agreement and the Credit Agreement.

 

SECTION 4.                                Except as expressly supplemented
hereby, the Guarantee Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.                                Any provision of this Supplement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 7.                                All communications and notices
hereunder shall be in writing and given as provided in Section 5.01 of the
Guarantee Agreement.

 

SECTION 8.                                The New Subsidiary agrees to reimburse
the Administrative Agent for its fees and expenses incurred hereunder and under
the Guarantee Agreement as provided in Section 9.03(a) of the Credit Agreement;
provided that each reference therein to the “Borrower” shall be deemed to be a
reference to “the New Subsidiary.”

 

Exh. A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Master Guarantee Agreement as of the day and
year first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

 

 

 

 

By:

/s/ Sean D. Carney

 

 

Name: Sean D. Carney

 

 

Title:President

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, on behalf of
itself and the other Guaranteed Parties,

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO SUPPLEMENT TO THE MASTER GUARANTEE AGREEMENT

 

--------------------------------------------------------------------------------